DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 06/26/2019. Claims 1-14 are submitted for examining.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6, 8, 9, 10, and 13 are objected to because of the following informalities:  
In claim 6, “NR no-reference” should be “no-reference”.
In claim 8, “at least a portion of the original frames” cited in line 14, should be “at least the portion of the original frames”.
In claim 9, “at least a portion of the original frames” cited in line 4, should be “at least the portion of  the original frames” and 
In claim 13, “at least a portion of the original frames” cited in lines 5 and 7, should be “at least the portion of the original frames”.
Claim 1o should discloses the steps for the method performed by processing circuitry.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 	
claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5, recites the limitation “the same index” in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 7, 10-11, and 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwa (KR20080099903A).

	Regarding claim 1, the cited reference Hwa discloses a method of measuring quality of a 
video call at a transmitting terminal (Page 5 discloses measure video call quality, a video 
call is set up between video terminals) including processing circuitry, the method comprising: processing, by the processing circuitry, original frames included in an original video based on a video call service (Page 10 discloses that the substitute video refers to an image stored in advance in the video terminal so that the video is reproduced by replacing the video call when the user does not want to perform a video call using an imaging means such as a camera provided in the video terminal); replacing, by the processing circuitry, real-time video frames acquired from a camera for a video call with a receiving terminal with a portion of the original frames (Page 10 discloses replacing the video call when the user does not want to perform a video call using an imaging means such as a camera provided in the video terminal. Say. That is, when the video call is connected to the user using the video terminal, this means that the video is pre-determined to replace the video call when the user does not want to perform the video call. The video terminal basically supports such a function, and the user can set which video to use as a substitute video. The substitute image may use video data stored by the terminal itself); and transmitting, by the processing circuitry, to the receiving terminal, the portion of the original frames as frames for the video call with the receiving terminal through the video call service (Page 10 discloses that the called party's video call quality measuring device 50 transmits the sample data image to the called party's video terminal 40).

	Regarding claim 3, the cited reference Hwa discloses method of measuring quality of a video call at a receiving terminal including processing circuitry, the method comprising: receiving, by the processing circuitry, a portion of original frames included in an original video through a video call service, the portion of the original frames having replaced real-time video frames acquired from a camera for the video call service (Page 10 discloses replacing the video call when the user does not want to perform a video call using an imaging means such as a camera provided in the video terminal. Say. That is, when the video call is connected to the user using the video terminal, this means that the video is pre-determined to replace the video call when the user does not want to perform the video call. The video terminal basically supports such a function, and the user can 
set which video to use as a substitute video. The substitute image may use video data stored by the terminal itself. Page 10 further discloses that the called party's video call quality measuring device 50 transmits the sample data image to the called party's video terminal 40); and processing, by the processing circuitry, quality of the video call service based on the portion of the original frames (Page 9 discloses that The caller video call quality measuring apparatus 10 is connected to the caller video terminal 20 to control the caller video terminal 20 so as to connect the caller with the caller video terminal 40 and the video call. When it is formed, it receives the reference video transmitted from the called party video terminal 40 through the mobile communication network 30 through the calling video terminal 20 and compares it with the comparison video to measure the quality of the video call where Page 11 discloses that the calling video call quality measuring apparatus 10 extracts various parameters for measuring video call quality by comparing the alternative video received from streaming as a reference video previously stored as a reference video for video call quality measurement).

	Regarding claim 7, the cited reference Hwa discloses all limitations of claim 3.  Hwa further discloses wherein the processing comprises transmitting, by the processing circuitry, the portion of the original frames to an analysis terminal (Page 10 discloses that the substitute image may use video data stored by the terminal itself, but is used as a reference image for measuring call quality in the calling video terminal 20 and the calling video call quality measuring apparatus 10 where Page 8 and Fig. 4 discloses that the calling party video terminal 20 by the caller video call quality measuring apparatus 10).

Regarding claim 10, the claim is drawn to a non-transitory computer-readable recording medium storing instructions that, when executed by processing circuitry, cause the processing circuitry to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claims 11 and 13, the claims are drawn to a transmitting terminal and receiving terminal performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hwa (KR20080099903A), in view of Choi et al (US20170237986).

	Regarding claim 2, the cited reference Hwa discloses all limitations of claim 1. However, Hwa does not explicitly teach wherein the processing comprises processing, by the processing circuitry, each of the original frames included in the original video based on at least one of a frame rate and/or a resolution of the video call service.
	 In an analogous art Choi teaches wherein the processing comprises processing, by the processing circuitry, each of the original frames included in the original video based on at least one of a frame rate and/or a resolution of the video call service (¶0204 discloses determining a frame rate (fps) for video data, corresponding to the transfer rate (bit rate) and altering a frame rate for the video data, based on the determined frame rate).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Choi to convert video data of the first electronic device into video data suitable for the third electronic device (Choi, ¶0200).

Claims 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwa (KR20080099903A), in view of Pahalawatta et al (US20110311147).

	Regarding claim 4, the cited reference Hwa discloses all limitations of claim 3. However, Hwa does not explicitly teach wherein the processing comprises: determining, by the processing circuitry, a first quality index using a full- reference (FR) method based on the portion of the original frames to the original frames included in the original video; determining, by the processing circuitry, a second quality index using a no-reference (NR) method based on the portion of the original frames; and generating, by the processing circuitry, a final quality index of the video call service based on the first quality index and the second quality index..
	 In an analogous art Pahalawatta teaches wherein the processing comprises: determining, by the processing circuitry, a first quality index using a full- reference (FR) method based on the portion of the original frames to the original frames included in the original video; determining, by the processing circuitry, a second quality index using a no- reference (NR) method based on the portion of the original frames; and generating, by the processing circuitry, a final quality index of the video call service based on the first quality index and the second quality index (¶0040-¶0042 disclose disparity estimated metrics 116 can include, for example, a full reference metric 118 or one or more non reference metrics 120. If needed, 
metrics 118 and 120 can be combined 122.).
	It would have been obvious to one of ordinary skill in the art before the effective filling 


Regarding claims 12 and 14, the claims are drawn to a transmitting terminal and receiving terminal performing substantially the same features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwa (KR20080099903A), in view of Pahalawatta et al (US20110311147), in further view of NPL (ROBUSTNESS OF SPEECH QUALITY METRICS, IEEE, 2013).

	Regarding claim 5, the combination of Hwa and Pahalawatta discloses all limitations of claim 4. However, the combination does not explicitly teach wherein the original frames included in the original video are generated to include indices for the original frames, and the determining the first quality index includes determining, by the processing circuitry, the first quality index using the full-reference method based on each of the portion of the original frames and an original frame of the original video having the same index.
	 In an analogous art NPL teaches wherein the original frames included in the original video are generated to include indices for the original frames, and the determining the first quality index includes determining, by the processing circuitry, the first quality index using the full-reference method based on each of the portion of the original frames and an original frame of the original video having the same index (Section 2.1 discloses determining Full Reference Metrics where Full reference tests compare a degraded signal to a clean original to predict the speech quality. The two signals are time aligned, followed by a quality calculation).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of NPL to predict the overall quality of experience for the end listener whether the cause of speech quality degradation is due to ambient noise, or transmission channel degradations (NPL, Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwa (KR20080099903A), in view of Pahalawatta et al (US20110311147), in further view of Kordasiewicz et al (US20130318253).

	Regarding claim 6, the combination of Hwa and Pahalawatta discloses all limitations of claim 4. However, the combination does not explicitly teach wherein the determining the second quality index includes determining, by the processing circuitry, the second quality index using the NR no-reference method based on the portion of the original frames and a timestamp associated with each frame of the portion of the original frames.
(¶0047 discloses no-reference techniques for computing quality scores for video components of a media session…the quality score may be a Presentation Quality Score (PQS), which can be a quality score that takes into account the impact of video encoding parameters and device-specific parameters on the user experience. Key performance indicators (KPIs) that can be used to compute the PQS may include … frame rate).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kordasiewicz where, no-reference technique is used to detect and measure the distortions which may have been generated in a video stream.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwa (KR20080099903A), in view of Whitmyer (US20130060908).

	Regarding claim 8, the cited reference Hwa discloses a method of configuring a content providing server including processing circuitry to provide content during a video call between a first terminal and a second terminal (Abstract discloses a video communication call is made between an outgoing video terminal(10) and an incoming video terminal(40)), the method comprising: storing, by the processing circuitry, an original video for each location in a database (Page 10 discloses the substitute video refers to an image stored in advance in the video terminal); and transmitting, by the processing circuitry, the original video to the second terminal such that at least one of the first terminal and the second terminal replaces real-time video frames acquired from a camera with a portion of original frames included in the detected original video; and transmitting, by the processing circuitry, at least a portion of the original frames (Page 10 discloses that the substitute video refers to an image stored in advance in the video terminal so that the video is reproduced by replacing the video call when the user does not want to perform a video call using an imaging means such as a camera provided in the video terminal. Page 10 discloses replacing the video call when the user does not want to perform a video call using an imaging means such as a camera provided in the video terminal. Say. That is, when the video call is connected to the user using the video terminal, this means that the video is pre-determined to replace the video call when the user does not want to perform the video call. The video terminal basically supports such a function, and the user can set which video to use as a substitute video. The substitute image may use video data stored by the terminal itself. Page 10 further discloses that the called party's video call quality measuring device 50 transmits the sample data image to the called party's video terminal 40). However, Hwa does not explicitly teach acquiring, by the processing circuitry, location information on at least one of the first terminal and the second terminal between which the video call is in progress; detecting, by the processing circuitry, an original video corresponding to the location information acquired from the database.
	 In an analogous art Whitmyer teaches acquiring, by the processing circuitry, location information on at least one of the first terminal and the second terminal between which the video call is in progress (¶0020 discloses receiving, by a provider computer from a user hardware device, a location of the user hardware device); detecting, by the processing circuitry, an original video corresponding to the location information acquired from the database (¶0034 discloses the software determines that there is a reference to a geographical location, it may then associate that media content with the geographical location in Media Database 114).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Whitmyer because, it would be beneficial to have a superior system for location-based streaming of media channels(Whitmyer, ¶0017).	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwa (KR20080099903A), in view of Whitmyer (US20130060908), in further view of Choi et al (US20170237986).

Regarding claim 9, the combination of Hwa and Whitmyer discloses all limitations of claim 8.  Hwa further discloses to replace real-time video frames acquired from a camera with at least a portion of the original frames and display or transmit the portion of the original frames (Page 10 discloses replacing the video call when the user does not want to perform a video call using an imaging means such as a camera provided in the video terminal. Say. That is, when the video call is connected to the user using the video terminal, this means that the video is pre-determined to replace the video call when the user does not want to perform the video call. The video terminal basically supports such a function, and the user can set which video to use as a substitute video. The substitute image may use video data stored by the terminal itself). However, the combination does not explicitly teach wherein at least one of the first terminal and the second terminal is configured to process original frames included in the original video based on at least one of a frame rate and/or a resolution of a video call service.
(¶0204 discloses determining a frame rate (fps) for video data, corresponding to the transfer rate (bit rate) and altering a frame rate for the video data, based on the determined frame rate).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Choi to convert video data of the first electronic device into video data suitable for the third electronic device (Choi, ¶0200).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462.